Citation Nr: 1810167	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Parkinson's disease claimed as Parkinson's tremors, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for Parkinson's disease.

In November 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

The Board remanded this case for additional development in January 2016.  The case is now returned for appellate review.

After the case was re-certified to the Board, additional evidence was added to the record that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is essentially cumulative of the information already considered by the RO. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam in 1968 and is presumed to have been exposed to herbicides during his military service.

2.  The preponderance of the evidence shows that the Veteran does not have Parkinson's disease.

3.  The competent, probative evidence also does not demonstrate that essential tremors are related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease, claimed as Parkinson's tremors, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2014) have been met.  By correspondence dated in April 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  VA also has provided him a VA examination addressing his claimed Parkinson's disease in June 2011, with an addendum opinion in June 2016.  

The examination reports are adequate to decide the issue addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).   No further examination is warranted.  

Also, given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment, 13 Vet. App. 141. Specifically, the AOJ provided the Veteran an opportunity to supplement the record with his updated private treatment records from his private doctor, Dr. Chenault, and inquired as to whether he ever underwent evaluation or treatment by Dr. McCoy, as noted by Dr. Cobb in January 2011.  However, the Veteran did not respond to the AOJ's May 2016 letter.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran asserts entitlement to service connection for Parkinson's disease manifested by tremors, on the basis that while he did not incur tremors during active service, Parkinson's tremors and Parkinson's disease is a disability presumed related to in-service herbicide exposure.  

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as paralysis agitans and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Parkinson's disease is recognized as presumptively due to herbicide exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d); see 38 C.F.R. § 3.309 (e).  

The Veteran has the requisite active service such that he is presumed exposed to herbicides.  Specifically, his personnel records show that he served in Vietnam from January 1968 to September 1968.  

The preponderance of the evidence shows, however, that the Veteran does not have Parkinson's disease; but rather essential tremors.  The competent, probative medical evidence of record also does not relate the Veteran's essential tremors to service, including from herbicide exposure.

Private treatment records dated in January 2011 indicate that the Veteran complained of tremors while being treated by Dr. Cobb. Dr. Cobb wrote that he would send the Veteran for evaluation with Dr. McCoy for the tremor, a likely essential tremor; however, due to exposure to herbicides, evaluation was in order. 
 
Private treatment records dated in February 2011 indicate that the Veteran saw Dr. Chenault and complained of worsening tremors, for 10 to 12 years.  He reported that his tremors were mostly in his hands.  He reported that his brother had noticed some tics and tremors in the head and neck.  He reported his in-service exposure to herbicides.  He was diagnosed with Parkinsonian tremor, with a comorbid diagnosis of exposure to herbicides. 

In March 2011, Dr. Chenault reported that while the Veteran's tremors appeared Parkinsonian, he had not responded to prescription medication; she diagnosed the Veteran with tremors.  In April 2011, Dr. Chenault noted improvement in the Veteran's tremors and diagnosed him with tremors. 

On VA examination in June 2011, the examiner noted that he reviewed the Veteran's treatment records from his private neurologist, and cited that one note in February 2011 mentioned tremors for 10 to 12 years and mentioned that the Veteran's brother had tics and tremors.  The Veteran denied a relevant family history to the VA examiner.  Resultant to physical examination, the examiner diagnosed the Veteran with essential tremors, somewhat enhanced by caffeine.  The examiner reported that the Veteran did not have findings to entertain a diagnosis of Parkinson's disease, however, the examiner did not discuss this issue completely or provide a rationale for the conclusion that the Veteran did not have Parkinson's disease or that his tremors were not a manifestation or symptoms of Parkinson's disease.

During the November 2015 Board hearing, the Veteran described his in-service experiences in the Republic of Vietnam.  He reported that his private physician, Dr. Cobb, told him he that he had Parkinson's tremors, and sent him to a neurologist, Dr. Chenault, who diagnosed him with Parkinson's tremors.  As to his June 2011 VA examination, the Veteran asserted that he inquired as to whether he had been misdiagnosed with Parkinson's tremors and was not provided a sufficient response. He also reported that he did not inform the VA examiner that the coffee he drank was decaffeinated. 

Pursuant to the Board's remand in January 2016, the Veteran was provided with a medical opinion that addressed more completely whether or not the Veteran has Parkinson's disease in that his tremors are a symptom or manifestation of Parkinson's disease; and also addressed the etiology of any tremors of record during the course of the appeal.  

An April 2016 VA opinion noted that the Veteran did not have Parkinsonism based on review of the medical information.  The examiner noted that Dr. Chenault's notes were reviewed and she changed her treatment from Parkinsonism to essential tremor by going to Primidone.  The examiner determined that the tremors were not associated with Parkinsonism and that the Veteran had no rigidity associated with the tremor.  The examiner noted that there was no known etiology for essential tremor and this included Agent Orange.  It was found that the tremor did not originate in the service and there was no aggravation of the tremor by service.

Based on these findings, the preponderance of the evidence shows that the Veteran does not have Parkinson's disease, but instead essential tremors, as noted above.  Also, the record does not show that the Veteran's essential tremors are related to the Veteran's military service.

Although organic disease of the nervous system is a chronic disease listed in 38 C.F.R. § 3.309 (a), the evidence demonstrates that the first diagnosis of essential tremors appears to have been in approximately 1999, when the Veteran stated the onset of his complaints, which is 31 years after separation from service.  As such, the evidence does not show that essential tremors manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331. 

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

The first element of direct service connection is a current disability.  The record reflects a diagnosis of essential tremors during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability.  The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of essential tremors.  Additionally, the Veteran has not asserted that his essential tremors had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that the Veteran's tremors did not manifest until 1999, when the Veteran stated that he had his first complaints, approximately 31 years following his discharge from active duty.  Further, the evidence does not relate the Veteran's exposure to herbicides, or any other incident in service, to his essential tremors, as noted in the April 2016 VA medical opinion.  

The Board acknowledges the Veteran's lay statements regarding the correlation between his tremors and exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of tremors.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of essential tremors is not something for which a layman is competent to provide an opinion. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of his tremors.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Veteran has not established a nexus between his essential tremors and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for Parkinson's disease claimed as Parkinson tremors, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for Parkinson's disease claimed as Parkinson's tremors, to include as secondary to herbicide exposure is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


